                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

S.R., et al.,                                  :      CIV NO. 1:17-CV-2332
                                               :
                Plaintiffs,                    :      (Judge Jones)
                                               :
v.                                             :      (Magistrate Judge Carlson)
                                               :
PENNSYVANIA DEPT. OF HUMAN                     :
SERVICES, et al.,                              :
                                               :
                Defendants.                    :


                              MEMORANDUM ORDER


       I.       Factual Background

       This class action lawsuit has been referred to us for resolution of a pending

motion to quash a subpoena issued by the plaintiffs and served upon Columbia

County Children and Youth Services. (Doc. 50). Briefly the pertinent background of

this litigation is as follows: The plaintiffs have filed a class action lawsuit on behalf

of youths with mental health disabilities who were adjudicated dependent and found

eligible for Medical Assistance (Medicaid) services. The class plaintiffs are suing

the Pennsylvania Department of Human Services and Secretary Miller (collectively,

“DHS”), challenging DHS’s alleged failure to assure that they and members of the

Class have non-discriminatory access to medically necessary mental health services

and child welfare services in integrated settings.

                                           1
      The district court entered an order on April 3, 2018, certifying this case to

proceed as a class on behalf of: “All Pennsylvania children and youth under age 21

who, now or in the future, are adjudicated dependent and have diagnosed mental

health disabilities."” (Doc. 22). On May 7, 2018, the Court granted Plaintiffs’

uncontested Motion for Approval of the Class Notice and Notice Distribution Plan.

(Doc. 27). In accordance with this order, Class Counsel was required to distribute

the Class Notice to, among others, individuals and organizations that represent

children in the juvenile dependency system to the extent that contact information

could be obtained and post the Class Notice on the DRP website. (Doc. 27). Class

Counsel have certified that they have met the requirements of the Class Notice

Distribution Plan. (Doc. 34).

      The litigants have also taken additional steps to ensure that privacy interests

are protected in the course of discovery. Specifically, on August 10, 2018, the district

court granted Plaintiffs’ Unopposed Motion for a Protective Order and approved a

Confidentiality Stipulation and Order. (Doc. 40). That protective order governed the

handling of all confidential information produced through formal or informal

discovery by the parties and any individuals or entities pursuant to subpoenas issued

in this action and provided protections for “personally identifying information.” This

information includes the names of Plaintiffs and Class members, their family

members, guardians, foster parents, and persons who are entitled to confidentiality

                                           2
under the Juvenile Act, 42 Pa. Cons. Stat. § 6301 et seq., and the Child Protective

Services Law, 23 Pa. Cons. Stat. § 6640 et seq., including, without limitation,

referral sources and any other information that could reasonably lead to the

identification of those individuals like Social Security numbers, Medical Assistance

numbers, addresses, telephone numbers, email addresses, social media contacts and

other similar information. (Id.)

      It is against the backdrop of these efforts to reconcile litigants’ discovery

needs with legitimate privacy concerns that the instant dispute arises. On October

18, 2019, the plaintiffs served a subpoena on Columbia County Children and Youth

Service (CCCYS), seeking documents that are related to a class member, A.S., who

was then in the custody of CCCYS. This subpoena sought a broad array of

information pertaining to A.S.1 After discussion between plaintiffs’ counsel and


1 Specifically, the subpoena requested: 1. All documents and communications
concerning the following youth who is a class member in this litigation: a. A.S. The
documents and communications to be produced include, but are not limited to, those
concerning: i. Court records, including but not limited to, dependency and
delinquency docket sheets, court petitions and other filings, and judicial
recommendations and orders; ii. Allegations, investigations and determinations
relating to abuse, neglect, or other reasons for referrals to CCCYS; iii. All
placements (e.g., foster care, kinship care, group homes, Residential Treatment
Facilities, shelters, youth detention or development centers), including referrals to
and/or rejections from placements, admissions summaries, treatment plans
developed during placements and discharge summaries or plans; iv. All services and
supports recommended and/or provided to the youth and/or his/her biological,
kinship or foster families (including, but not limited to, in-home services and
community-based services regardless of funding source and SWAN or other similar
services) and any denials or termination of services; v. All psychiatric,
                                           3
counsel for CCCYS broke down, CCCYS filed the instant motion to quash this

subpoena, which raised concerns regarding the scope of the subpoena, as well as

questions of third-party privacy under state law and the adequacy of notice to A.S.

that her otherwise confidential records were being sought in connection with this

litigation. (Doc. 50). This motion is fully briefed and is ripe for resolution. On

February 18, 2020, this motion was referred to the undersigned for resolution. (Doc.

55).

       Upon consideration of the parties’ positions, for the reasons set forth below,

we find that the plaintiffs have sufficiently established the relevance of the

information sought from CCCYS and believe that the confidentiality measures put

in place by the litigants may well address confidentiality concerns. However, acting

out of an abundance of caution and in order to fully protect these confidentiality

interests, we believe that it is essential that we confirm that A.S. has had specific




psychological, neuropsychological, educational or other evaluations; vi. All screens
for mental or behavioral health issues, such as CANS, FAST, or ASQ; vii. All team,
interagency, or permanency planning conferences or meetings; viii. All case plans,
visit reports, supervisory logs, progress reports, notes, or similar documents created
by CCCYS or providers; ix. Review of recommendations and/or decisions
concerning placement in congregate care settings and consideration of less
restrictive alternatives; x. Incident reports or similar reports relating to the class
member’s behavioral issues; xi. All communications with PA DHS (including but
not limited to, referrals to the Complex Case Planning process), CCBH, and/or
providers; and xii. The costs for all services, residential and non-residential provided
to the youth.
                                            4
notice of this subpoena and an opportunity to be heard, and will therefore prescribe

that notice to be provided to A.S. prior to any subpoena compliance.

      II.    Discussion

      Several basic guiding principles inform our resolution of this discovery

dispute. At the outset, “Rule 45 of the Federal Rules of Civil Procedure establishes

the rules for discovery directed to individuals and entities that are not parties to the

underlying lawsuit. Fed. R. Civ. P. 45. A subpoena under Rule 45 ‘must fall within

the scope of proper discovery under Fed. R. Civ. P. 26(b)(1).’” First Sealord Sur. v.

Durkin & Devries Ins. Agency, 918 F.Supp.2d 362, 382 (E.D. Pa. 2013) (quoting

OMS Invs., Inc. v. Lebanon Seaboard Corp., No. 08–2681, 2008 WL 4952445, at

*2 (D.N.J. Nov. 18, 2008)). Rule 45 also confers broad enforcement powers upon

the court to ensure compliance with subpoenas, while avoiding unfair prejudice to

persons who are the subject of a subpoena’s commands. In this regard, it is well

settled that decisions on matters pertaining to subpoena compliance rest in the sound

discretion of the trial court and will not be disturbed absent a showing of an abuse

of that discretion. R.J. Reynolds Tobacco v. Philip Morris Inc, 29 F. App’x 880, 881

(3d Cir. 2002). This far-reaching discretion extends to decisions regarding how to

enforce compliance with subpoenas, where “[i]t is well-established that the scope

and conduct of discovery are within the sound discretion of the trial court.”

Coleman-Hill v. Governor Mifflin School Dist, 271 F.R.D. 549, 552 (E.D. Pa. 2010)

                                           5
(quoting Guinan v. A.I. duPont Hosp. for Children, No. 08–228, 2008 WL 938874,

at *1 (E.D. Pa. Apr. 7, 2008); Marroquin–Manriquez v. INS, 699 F.2d 129, 134 (3d

Cir. 1983)) (internal quotations omitted).

      This broad discretion, however, is guided by certain general principles. At the

outset, when considering a motion to quash or modify a subpoena, we are enjoined

to keep in mind that the reach of a subpoena is defined by the proper scope of

discovery in civil litigation. As one court aptly observed:

      Rule 45(c)(3)(A) of the Federal Rules of Civil Procedure authorizes a
      court to quash or modify a subpoena that subjects a person to undue
      burden. Fed. R. Civ. P. 45(c)(3)(A)(iv), 28 U.S.C. (1994); see
      Composition Roofers Union Local 30 Welfare Trust Fund v. Graveley
      Roofing Enter., 160 F.R.D. 70, 72 (E.D. Pa. 1995) (Joyner, J.) (stating
      same). Accordingly, a court may quash or modify a subpoena if it finds
      that the movant has met the heavy burden of establishing that
      compliance with the subpoena would be “unreasonable and
      oppressive.” Id. (citing Heat & Control, Inc. v. Hester Indus., 785 F.2d
      1017, 1023 (Fed. Cir. 1986)). [However, when assessing a motion to
      quash we must also consider the fact that] Rule 26(b)(1) provides that
      discovery need not be confined to matters of admissible evidence but
      may encompass that which “appears reasonably calculated to lead to
      the discovery of admissible evidence.” Fed. R. Civ. P. 26(b)(1).


Wright v. Montgomery County, No. 96-4597, 1998 WL 848107, *2 (E.D. Pa. Dec.

4, 1998). Thus, in ruling upon objections to a subpoena, “this court is required to

apply the balancing standards-relevance, need, confidentiality and harm. And even

if the information sought is relevant, discovery is not allowed where no need is

shown, or where compliance is unduly burdensome, or where the potential harm

                                             6
caused by production outweighs the benefit.” Mannington Mills, Inc. v. Armstrong

World Indus., Inc., 206 F.R.D. 525, 529 (D. Del. 2002). The court’s evaluation of a

motion to quash a Rule 45 subpoena is also governed by shifting burdens of proof

and persuasion. Accordingly, “the subpoenaing party bears the initial burden to

establish the relevance of the material sought, and then the burden shifts to the

subpoenaed party to demonstrate that the subpoena seeks privileged or otherwise

protected material under Rule 45.” L.W. v. Lackawanna Cty., Pa., No. 3:14CV1610,

2015 WL 1499865, at *1 (M.D. Pa. Apr. 1, 2015) (citing In re Domestic Drywall

Antitrust Litig., 300 F.R.D. 234 (E.D. Pa. 2014)).

      When we are considering children and youth service records, additional

considerations must be taken into account. Such records are, by statute, cloaked in

some measure of confidentiality. State law then provides a number of exceptions to

these confidentiality requirements, including a provision of state law which states

that: “Upon a written request, a subject of a report may receive a copy of all

information, except that prohibited from being disclosed by subsection (c), contained

in the Statewide database or in any report filed pursuant to section 6313 (relating to

reporting procedure).” 23 Pa. Cons. Stat. § 6340(b). Federal and state courts

recognize the important privacy interests fostered and protected by state law, and

have therefore analyzed subpoena requests by considering whether the parties have

fully complied with state children and youth confidentiality laws. L.W., 2015 WL

                                          7
1499865, at *1 (discussing V.B.T. v. Family Servs. of W. Pennsylvania, 705 A.2d

1325, 1327 (Pa. Super. Ct. 1998), aff'd sub nom. V.B.T. v. Family Servs. of W.

Pennsylvania, 728 A.2d 953 (1999) and S.M. by R.M. v. Children & Youth Servs.

of Delaware Cty., 686 A.2d 872, 877 (Pa. Commw. Ct. 1996)). As part of this state

law compliance assessment, we believe that it is important that the record reflect that

the child whose privacy interests are at stake has adequate notice of the subpoena

and concurs in the issuance of the subpoena on the child’s behalf. See L.W., 2015

WL 1499865, at *1 (discussing the need for ensuring that a proper party is acting on

behalf of the interests of a minor child in children and youth care).

      Guided by these legal benchmarks, at the outset we find that plaintiffs’

counsel have adequately explained the potential relevance of the subpoenaed

information to the claims that lie at the heart of this class action lawsuit concerning

CYS program compliance with federal laws providing access to medically necessary

mental health services and child welfare services in integrated settings. Therefore,

the threshold showing of relevance is met here by the plaintiffs.

      As we understand it, CCCYS’s principal concern in terms of the

oppressiveness of the subpoena relates to the fact that it calls for information which

is deemed confidential under state law.2 These are significant and legitimate


2We understand that CCCYS also takes umbrage with that provision of the subpoena
which states: “The documents and communications to be produced include, but are
not limited to, [the eleven categories listed in the subpoena].” We understand that
                                           8
concerns, but in our estimation, these concerns are largely addressed through two

means. First, the stipulated protective order entered by the district court ensures that

any information produced would be treated in a confidential and discrete manner.

Second, we believe that these concerns are also addressed if the record reflects that,

consistent with the requirements of state law, 23 Pa. Cons. Stat. § 6340(b), the

subpoena is issued with the knowledge, concurrence, and consent of the minor who

is the subject of the subpoena.

       Therefore, in order to ensure that compliance with this additional requirement

of state law is reflected on the record of this case, we will direct the parties to jointly

arrange for A.S. to receive notice of the subpoena and for A.S. to be afforded an

opportunity to be heard in the event of any objections on A.S.’s part to the disclosure

of this information. The parties should then file an appropriate notice confirming

that A.S. has received notice of the subpoena. If A.S. has no objections to the release

of information pursuant to the subpoena, the parties should certify on the record that

there are no objections and CCCYS should comply with the subpoena. If A.S. has

objections or concerns, the parties shall notify the undersigned so appropriate

proceedings may be conducted to address those concerns.



the phrase “but not limited to” theoretically creates an infinite and largely undefined
scope to this subpoena. Accordingly, given the otherwise detailed description of
what the subpoena seeks, we would limit the subpoena to those 11 specified
categories of information set forth in the subpoena itself.
                                           9
       An appropriate order follows:


III.   Order

       For the reasons set forth in the accompanying Memorandum, IT IS

ORDERED that CCCYS’s motion to quash or modify the subpoena served upon it

(Doc. 50), is GRANTED, in part, in that on or before March 20, 2020, prior to

compliance with the subpoena, plaintiffs’ counsel and counsel for CCCYS shall

jointly arrange for A.S. to receive notice of the subpoena and for A.S. to be afforded

an opportunity to be heard in the event of any objections on A.S.’s part to the

disclosure of this information. The parties should then file an appropriate pleading

confirming that A.S. has received notice of the subpoena. If A.S. has no objections

to the release of information pursuant to the subpoena, the parties should certify on

the record that there are no objections and CCCYS should comply with the

subpoena. If A.S. has objections or concerns, the parties shall notify the undersigned

so appropriate proceedings may be conducted to address those concerns prior to any

subpoena compliance.

       So ordered this 20th day of February 2020.



                                              S/ Martin C. Carlson
                                              Martin C. Carlson
                                              United States Magistrate Judge



                                         10
